DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 03/21/2022, the amendment/reconsideration has been considered. Claims 1, 5 and 9 have been amended, claims 4, 8, 12, and 15 are canceled. Claims 1-3, 5-7, 9-11, 13 and 14 are pending for examination as cited below.	 

Response to Amendment
This office action is in response to amendment/reconsideration filed on 11/23/2021, the amendment/reconsideration has been considered. Claims 1, 5 and 9 have been amended and claims 13-15 have been newly added. Claims 1-15 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 5 and 9 have been considered and deemed persuasive. The prior rejections of the claims have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-7, 9-11, 13 and 14 are allowed over cited references.
Allowable Subject Matter
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 03/21/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yin et al. (Pub. No.: US 2017/0171336 A1), is considered one of the most pertinent art in the field of invention as discloses, a method and an electronic device for information recommendation are disclosed. The method includes: determining, according to history access behaviors of a user on a mobile terminal, preference information corresponding to the user; assigning a weight to an application on the mobile terminal according to the determined preference information and a context node for information recommendation.
Hagiwara et al. (Pub. No.: US 2012/0317064 A1) is yet another most pertinent art in the same field of endeavor and discloses, an information processing apparatus may include a processor to acquire information associated with behavior of a user and information associated with satisfaction degree of the user, and to analyze an association between the information associated with behavior and the information associated with satisfaction degree. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/           Primary Examiner, Art Unit 2446